Citation Nr: 1734674	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and to include as the result of exposure to herbicides.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus.

4.  Entitlement to an effective date earlier than September 10, 2009, for the grant of service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran's hearing loss manifested with Level II hearing acuity at worst in both ears.

2.  The Veteran's diabetes mellitus is treated with medication and restricted diet, but does not require regulation of activities.  

3.  In a January 2011 rating decision, the RO granted service connection for diabetes mellitus type II and assigned an effective date of September 10, 2009, the date the claim was received by the RO.



	(CONTINUED ON NEXT PAGE)


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria are not met for an initial rating in excess of 20 percent for diabetes mellitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.119, DC 7913 (2016).  

3.  The criteria for entitlement to an effective date earlier than September 10, 2009, for the award of service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Bilateral hearing loss

The Veteran contends that his hearing loss is more severe than his current noncompensable rating.

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (a) (2016).

Once a hearing disability is established, a numeric designation of hearing impairment is determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85 (b), Table VI.  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  38 C.F.R. § 4.85 (e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI is generally used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, Table VIa ("Numeric Designation of Hearing Impairment Based Only on Pure tone Threshold Average") is used.  38 C.F.R. § 4.85 (c).  Table VIa may also be used when the puretone thresholds for each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or lower at 1000 Hertz, and 70 decibels or higher at 2000 Hertz, or when the examiner has certified that speech discrimination testing is not appropriate.  38 C.F.R. § 4.86.

Turning to the relevant evidence, the Veteran's bilateral hearing loss is currently rated under DC 6100 as noncompensable.  38 C.F.R. §§ 4.85.  

The Veteran's hearing was tested at the April 2010 VA audiological examination, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
65
90
50
LEFT
15
30
55
85
46.25

Speech recognition score was 88 percent in the right ear and 92 percent in the left ear.  The VA examiner diagnosed sensorineural hearing loss in both ears.  The average losses were 50 decibels in the right ear and 46.25 decibels in the left ear.  Under Table VII, his hearing acuity was Level II in both ears, which corresponds to a 0 percent rating.  

An November 2016 VA audiological examination showed puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
35
65
90
51.25
LEFT
10
25
65
85
46.25

Speech recognition score was 94 percent in right ear and 96 percent in left ear.  The VA examiner diagnosed sensorineural hearing loss in both ears.  He had abnormal acoustic immittance in his right ear and normal acoustic immittance in his left ear.  He also had abnormal ipsilateral acoustic reflexes and contralateral acoustic reflexes in both ears.  Under Table VII, his hearing acuity was Level I in both ears, which corresponds to a 0 percent rating.  

The Veteran was afforded two audiological examinations during this appeal and neither examination showed a compensable level of hearing loss.  Given the testing results above, the Board finds that a noncompensable rating for the Veteran's bilateral hearing loss is appropriate.

Diabetes Mellitus

The Veteran is currently rated at 20 percent under DC 7913.  The record does not show that a higher rating is warranted because he does not require a regulation of activities.  

Under this DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A maximum rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin; a restricted diet; and regulation of activities, avoidance of strenuous occupational and recreational activities; and, involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The April 2010 VA examination did not show any regulation of activities.  The Veteran's diabetes was controlled with medication and a restricted diet.  Private treatment records from 2009 and 2010 also indicated his disability is treated with medication and a restricted diet.  The October 2016 VA examination also showed his disability was controlled through medication and diet and that he had no regulation of activities.  Thus, a rating in excess of 20 percent for diabetes is not warranted.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier than September 10, 2009, for the award of service connection for diabetes mellitus type II.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  The Veteran separated from active duty in 1970, and no claim for diabetes was received within the year after separation.  When a claim is filed after the initial year following separation, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).  

In September 2009, the Veteran filed a claim for service connection.  Dr. J.B. produced a treatment note showing diabetes treatment from December 2001.  In addition, at the July 2010 VA examination, the reported he had diabetes for 10 years.  A March 2011 statement from Dr. J.B. indicated that in 2005 the Veteran reported a diagnosis for diabetes for at least six years.  Although the evidence indicates the Veteran had a diagnosis in December 2001, he did not file a claim until September 2009.  As the receipt of claim is the later of the two dates, entitlement to an effective date earlier than September 10, 2009, for the award of service connection for diabetes mellitus must be denied.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 20 percent for diabetes mellitus is denied.

An effective date earlier than September 10, 2009, for the grant of service connection for diabetes mellitus is denied.  


REMAND

While the Board sincerely regrets the delay, the Veteran's service connection claim for hypertension is remanded for further development.  

The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus and his service in Vietnam.  

The RO obtained an opinion in January 2011, which found the Veteran's hypertension was not caused or related to his service-connected diabetes mellitus.  However, the Board would like additional medical comment on this issue.  

Accordingly, the case is REMANDED for the following action:

1. .  Ensure all outstanding VA records are associated with the claims file, specifically to include records since November 2016.  

2.  After completing the preceding development, schedule the Veteran for a VA examination with an appropriate examiner for his hypertension.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's hypertension.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service, including as a result of exposure to herbicides.  The examiner's attention is brought to the National Academy of Science studies that show some indication of a relationship between hypertension and herbicide agent exposure.  

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's hypertension was caused/aggravated (permanently worsened beyond normal progression) by any service-connected disabilities, to specifically include diabetes mellitus.  

All testing deemed necessary by the examiner must be performed and the results reported in detail. 

3.  After completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


